Citation Nr: 1329446	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-47 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 2011, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript from that hearing has been associated with the 
claims file.

This claim was previously before the Board in September 2012 
and was remanded to the RO for additional development and 
adjudication, to include obtaining relevant medical records 
and providing a VA examination.  After appropriate action, 
the RO continued the denial of the claim (as reflected in a 
January 2013 supplemental statement of the case (SSOC)), and 
returned the case to the Board.

In addition to the paper claims file, there is a paperless, 
electronic claims file.  A review of the documents in the 
electronic file reveals that they are either duplicative of 
the evidence in the paper claims file or are irrelevant to 
the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran's disability of the right knee has been 
manifested by flexion limited to 115 degrees (with pain at 
40 degrees) and extension to 0 degrees.

2.  The Veteran's right knee disability is not manifested by 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, removed semilunar cartilage, 
flexion limited to 30 degrees or less, extension limited to 
15 degrees or less, or impairment of the tibia or fibula or 
genu recurvatum.  

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the Veteran is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type 
of evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
A letter provided to the Veteran in December 2008 informed 
her that she must demonstrate a worsening in her disability.  
It also informed her that she could submit evidence about 
how her disability impacted her ability to work, and the 
letter included notice as to how VA assigns disability 
ratings and effective dates.  This letter was provided to 
the Veteran before the initial adjudication of her claim in 
April 2009.

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished.  VA has obtained the Veteran's service and 
post-service treatment records.  The Veteran was also was 
provided with VA examinations in connection with the present 
appeal.  The examination reports are adequate for 
adjudicative purposes.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The VA examiners reviewed the claims file, 
and interviewed and examined the Veteran.  The examination 
reports reflect that the Veteran was given an opportunity to 
identify symptoms associated with her right knee disability 
and any resulting functional impairment, and all pertinent 
clinical findings needed to properly assess the Veteran's 
disability under applicable rating criteria were provided.

The Veteran was afforded a hearing before the undersigned 
VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the 
United States Court of Appeals for Veterans Claims (Court) 
held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who 
chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

During the hearing, the VLJ did not note the bases of the 
prior determination.  However, the VLJ asked specific 
questions directed at identifying the Veteran's symptoms.  
The VLJ also specifically sought to identify outstanding 
evidence not currently associated with the claims file that 
might substantiate the claim, to include location, dates, 
and providers of the Veteran's care.   The Veteran noted her 
recent treatment history and symptoms.  Also, the VLJ held 
the record open for 30 days to afford the Veteran the 
opportunity to submit additional evidence.  

Neither the Veteran nor her representative have asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor 
has she identified any prejudice in the conduct of the Board 
hearing.  The hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through her 
testimony, demonstrated that she had actual knowledge of the 
elements necessary to substantiate her claim.  As such, the 
Board finds that, consistent with Bryant, the VLJ complied 
with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Finally, this case was remanded by the Board in September 
2012 for further development.  The record indicates that the 
Appeals Management Center (AMC) requested that the Veteran 
provide more evidence or information pertaining to her 
private and VA treatment providers, and, the AMC scheduled 
her for a new VA examination.  The AMC later issued a rating 
decision and an SSOC.  Based on the foregoing, the AMC 
substantially complied with the mandates of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with its remand orders).

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity established in the Schedule for Rating 
Disabilities.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2012).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2012).  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 
4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Although, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014.  Diagnostic Code 5014 
pertains to osteomalacia.  Osteomalacia will be rated on 
limitation of motion of the affected part or as degenerative 
arthritis.  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is 
considered a major joint.  38 C.F.R. § 4.45(f) (2012).  The 
normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. Plate II.  

Additionally, when evaluating a knee disability, the Board 
has a duty to acknowledge and consider all potentially 
applicable rating criteria.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Diagnostic Code 5257 provides a 10 percent rating if 
recurrent subluxation or lateral instability of the knee is 
slight; if moderate, a 20 percent rating; and if severe, a 
30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is 
inapplicable to ratings under Diagnostic Code 5257 because 
it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion in the joint.  

Diagnostic Code 5260 provides a 10 percent evaluation if 
flexion is limited to 45 degrees; a 20 percent evaluation if 
flexion is limited to 30 degrees; or a 30 percent evaluation 
if the flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, DC 5260.  

Diagnostic Code 5261 provides a 10 percent evaluation if 
extension is limited to 10 degrees; a 20 percent evaluation 
if extension is limited to 15 degrees; a 30 percent 
evaluation if extension is limited to 20 degrees; a 40 
percent evaluation if extension is limited to 30 degrees; or 
a 50 percent evaluation if extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, DC 5261.  Separate ratings 
may be awarded for limitation of flexion and limitation of 
extension of the same knee joint.  VAOPGCPREC 09-14 
(September 17, 2004).  

Additional rating criteria are found under DCs 5256 
(ankylosis of the knee), 5259 (removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, 
the United States Court of Appeals for Veterans Claims 
(Court) clarified that although pain may be a cause or 
manifestation of functional loss, limitation of motion due 
to pain is not necessarily rated at the same level as 
functional loss where motion is impeded.  See Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 
Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 
421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  

Instead, the Mitchell Court explained that pursuant to 38 
C.F.R. §§ 4.40 and 4.45, the possible manifestations of 
functional loss include decreased or abnormal excursion, 
strength, speed, coordination, or endurance, as well as less 
or more movement than is normal, weakened movement, excess 
fatigability, and pain on movement (as well as swelling, 
deformity, and atrophy) that affects stability, standing, 
and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, 
functional loss caused by pain must be rated at the same 
level as if the functional loss were caused by any of the 
other factors cited above.  Thus, in evaluating the severity 
of a joint disability, VA must determine the overall 
functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful 
motion, are not limited to arthritis and must be considered 
when raised by the claimant or when reasonably raised by the 
record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  When considering whether 
lay evidence is competent the Board must determine, on a 
case by case basis, whether the Veteran's particular 
disability is the type of disability for which lay evidence 
may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 
2002).   

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also consider internal 
inconsistency of the statements, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
Veteran, and the Veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In September 2004, the RO granted service connection and 
assigned a 10 percent rating for chondromalacia patella of 
the right knee based on functional loss due to pain.  The RO 
received a claim for an increased rating in December 2008.

During VA examination in February 2009, the Veteran 
indicated that she experienced pain of the right knee and 
rated the pain at a level of four (on a scale of one to 10).  
She also indicated that she experienced flare-ups three to 
four times per week.  She described the pain associated with 
flare-ups as being a seven to eight (on a scale of one to 
10).  The Veteran also described subjective complaints of 
pain, swelling, stiffness, instability and walking limited 
to one mile.  She denied having weakened movement, excessive 
fatigue, or incoordination.  Physical examination revealed 
no patella deformity, effusion, inflammation or locking.  
There was no patellar instability and the Lachman's test was 
negative.  While the Veteran's joint function was limited by 
pain, fatigue and lack of endurance, flexion was from 0 to 
140 degrees and extension was 0 degrees.  Repeated movements 
did not reveal pain, weakened movement, excessive 
fatigability, or incoordination.  A report of an X-ray study 
shows an intact skeletal structure of the knee with no 
destructive process.  

The diagnosis was right chondromalacia patella, worsening 
with age.  The examiner added that the Veteran's estimated 
range of motion and joint function was additionally limited 
by pain, fatigue, weakness, and a lack of endurance 
following repetitive motion during a flare-up with pain 
causing the most functional impact.  

VA treatment records note complaints of knee pain and that 
the Veteran received treatment.  See April 2009 VA treatment 
records.  An April 2011 VA Physical Therapy note records the 
Veteran's pain level ranging between three and nine (on a 
scale of one to 10).  

At the Veteran's September 2011 Travel Board hearing, she 
stated that because of the pain in her knee, she had 
difficulty ambulating stairs and walking, and had to 
constantly move or rotate her knee.  She was unable to sit 
for long periods of time.  She stated that she could not do 
any high-impact activities and that she had to constantly 
pop her knee.  She stated that at her place of employment, 
she worked eight-hour shifts on concrete and took medication 
to "get through" and could not do certain jobs at work 
because she was on medication.  

At the September 2012 VA examination, the Veteran complained 
of daily pain around her knee cap and behind her knee.  She 
stated that her knee does not swell, but she feels that if 
she does not bend it to make it pop when lying down, it will 
stay stiff.  The Veteran rated her daily pain at a six to 
seven (on a scale of one to 10) which could go up to a nine 
to 10 during flare-ups.  The examiner noted that the Veteran 
worked on concrete during day and experienced flare-ups 
which caused her to limp.  

Upon examination, range of motion for the right knee was 
from 0 to 115 degrees with pain at 40 degrees.  No 
hyperextension or additional limitation following repetitive 
use was noted.  Tenderness or pain to palpation of the joint 
line or soft tissue was present.  Muscle strength was 5/5.  
Joint stability was normal and x-ray findings revealed no 
patellar subluxation.  No locking, pain or effusion was 
found, although the Veteran walked with a slight antalgic 
gait.  No instability or subluxation was shown either.  The 
examiner attributed the Veteran's complaints of giving way 
to pain, not instability.  Additionally, her complaints 
"locking" in extension was psuedolocking which is a common 
complaint with chondromalacia patella.  The Veteran's 
complaints were due to pain, not true mechanical locking.  

The Veteran is not entitled to a disability evaluation in 
excess of 10 percent for her right knee disability at any 
time during the pendency of this appeal.  The Veteran's 
right knee symptoms do not more nearly approximate the 
criteria for a higher evaluation under Diagnostic Code 5014.  
There is no x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations to warrant a 20 
percent disability rating.  See 38 C.F.R. § 4.71a, DC 5003, 
5014.

The requirements for the assignment of a higher rating are 
not met under either Diagnostic Code 5260 or 5261, too.  In 
2009, VA examination shows full range of motion on flexion 
and extension.  Moreover, in September 2012 flexion was 
limited to 115 degrees.  Extension was full.  See 38 C.F.R. 
§ 4.71a, DC 5260, 5261.  The Veteran's flexion is not 
limited to 30 degrees nor is her extension limited to 15 
degrees.  As such, a disability evaluation in excess of 10 
percent is not warranted based on limitation of flexion or 
limitation of extension.  

Additionally, the Board has considered whether higher or 
separate disability ratings may be assigned under other 
relevant diagnostic codes.  However, Diagnostic Code 5256, 
ankylosis, is not applicable in this case, as there is no 
evidence of ankylosis of the right knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  The Veteran has the ability to flex 
and extend her right knee.  

The assignment of a separate rating under Diagnostic Code 
5257 is not appropriate either.  Despite the Veteran's 
subjective complaints of instability, the objective evidence 
of record fails to show any knee impairment with recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  On VA examination in February 2009, 
the examiner found no instability and Lachman's test was 
negative.  Additionally, on VA examination in September 
2012, the examiner again addressed the Veteran's complaints 
and attributed them to pain.  It is also noted that physical 
examination revealed stable joints and x-ray findings were 
normal.  While the Veteran's subjective complaints are 
acknowledged, the Board finds that the objective evidence of 
record is of more probative value.  The objective 
examination findings and tests consistently show normal 
findings in this regard and the 2012 medically qualified 
examiner attributed the Veteran's knee symptoms to pain.  As 
there is no indication of recurrent subluxation or lateral 
instability, a separate rating under Diagnostic Code 5257 is 
not warranted. 
 
Diagnostic Code 5258 provides the rating criteria for 
dislocation of semilunar cartilage and Diagnostic Code 5259 
provides the rating criteria for symptomatic removal of 
semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5259.  In this regard, separate ratings are not 
warranted under Diagnostic Code 5258 because there is no 
history of a meniscus tear or surgery.  Although the Veteran 
has complained of locking and popping in her right knee, the 
September 2012 VA examiner equated the locking to pain.  The 
locking is not the result of a dislocation of semilunar 
cartilage.  Further, there is no medical evidence in the 
February 2009 and September 2012 VA examinations showing 
dislocations with frequent episodes of effusions in the 
joint.  

A separate rating for removal of the semilunar cartilage 
under Diagnostic 5259 is also not warranted.  The Veteran 
has not undergone surgery of the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  Additionally, there is no 
impairment of the tibia and fibula or genu recurvatum.  
Thus, Diagnostic Code 5262 (impairment of the tibia and 
fibula) and Diagnostic Code 5263 (genu recurvatum) are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263. 

The Board recognizes the Veteran's reports of right knee 
pain, soreness, popping, swelling and giving way.  The 
Veteran's grandmother indicated that she has observed the 
Veteran's experiences with knee stiffness, which causes the 
Veteran not to sleep well at night.  While the Veteran and 
her family members reported that the Veteran experiencing 
symptoms, the objective evidence of record, showing slight 
impairment is of more probative value.  Even when 
considering the Veteran's subjective complaints, the effects 
of her pain are contemplated in the evaluation, and 
increased functional impairment so as to assign a higher 
rating is not present.  As noted above, the Veteran's right 
knee has range of motion from 0 to 115 degrees with pain at 
worse.  The Veteran is able to work, albeit with 
accommodations, and walk for a mile.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the evidence is against the 
award of a schedular disability rating in excess of 10 
percent for chondromalacia patella of the right knee.  
Therefore, the benefit of the doubt doctrine is not 
applicable.  The Veteran's claim must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R.  § 3.321.  The Court has set out a 
three-part test, based on the language of 38 C.F.R. § 
3.321(b)(1), for determining whether a Veteran is entitled 
to an extraschedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extraschedular disability rating must be in 
the interest of justice.  Thun v. Peake,
 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  
Here, the applicable rating criteria adequately contemplate 
the manifestations of the Veteran's right knee disability, 
which includes pain and limited motion.  The Veteran's right 
knee disability has flexion limited to 115 degrees and full 
extension.  Objective evidence of instability, subluxation, 
anklyosis, or any semilunar cartilage impairment is not 
present.  Thus, the currently assigned 10 percent rating is 
adequate and is fully contemplated in the schedular 
criteria.  Referral for consideration of the extraschedular 
rating is not warranted.

Entitlement to a TDIU is raised when a Veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Veteran's complaints of experiencing difficulty at work 
are acknowledged, and it is acknowledged that work 
accommodations have been made.  Nonetheless, the record 
shows that the Veteran has been and remains employed.  See 
September 2009 notice of disagreement and September 2012 VA 
examination report.  As the record does not suggest that the 
Veteran is unable to obtain or maintain substantially 
gainful employment, entitlement to a TDIU has not been 
raised by the evidence of record.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the right knee is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


